

116 HR 8011 IH: Cyber Navigators for Elections Act
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8011IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Katko (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to direct the Election Assistance Commission to make payments under such Act to States for the services of cyber navigators to provide election officials with access to risk management, resiliency, and technical support services in the administration of elections for Federal office.1.Short titleThis Act may be cited as the Cyber Navigators for Elections Act.2.Payments by Election Assistance Commission to States for services of cyber navigators(a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:7Payments for Obtaining Services of Cyber Navigators297.Payments for obtaining services of cyber navigators(a)Availability and use of paymentsThe Commission shall make a payment to each eligible State to obtain services of cyber navigators who will provide election officials of the jurisdictions of the State which administer elections for Federal office with access to risk management, resiliency, and technical support services in the administration of such elections.(b)Schedule of paymentsAs soon as practicable after the date of the enactment of this part (but in no event later than 6 months thereafter), and not less frequently than once each calendar year thereafter, the Commission shall make payments under this part.297A.Amount of payment(a)In generalThe amount of a payment made to an eligible State or an eligible unit of local government for a year under this part shall be determined by the Commission.(b)Continuing availability of funds after appropriationA payment made to an eligible State or eligible unit of local government under this part shall be available without fiscal year limitation.297B.Requirements for eligibility(a)ApplicationEach State that desires to receive a payment under this part for a fiscal year shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require.(b)Contents of applicationEach application submitted under subsection (a) shall—(1)describe the activities for which assistance under this part is sought; and(2)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this part. 297C.Authorization of appropriationsThere are authorized to be appropriated for grants under this part $50,000,000 for each of the fiscal years 2020 through 2024.297D.Reports(a)Reports by recipientsNot later than the 6 months after the end of each fiscal year for which an eligible State received a payment under this part, the State shall submit a report to the Commission on the activities conducted with the funds provided during the year.(b)Reports by Commission to committeesWith respect to each fiscal year for which the Commission makes payments under this part, the Commission shall submit a report on the activities carried out under this part to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate..(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:Part 7—Payments for Obtaining Services of Cyber Navigators Sec. 297. Payments for obtaining services of cyber navigators. Sec. 297A. Amount of payment. Sec. 297B. Requirements for eligibility. Sec. 297C. Authorization of appropriations. Sec. 297D. Reports..